             Case 2:19-cv-05092-TJS Document 20 Filed 11/19/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN JERAMEN ROVIRA MEDINA                      :      CIVIL ACTION
                                                 :
        v.                                       :
                                                 :
CITY OF PHILADELPHIA, JAMES                      :
YEAGER, Individually and In His                  :
Official Capacity as a Police Officer for        :
the City of Philadelphia’s Police                :
Department and JOHN DOES 1-10                    :      NO. 19-5092


                                             ORDER

        NOW, this 18th day of November, 2020, upon consideration of the defendant City

of Philadelphia’s Motion for Summary Judgment (Document No. 16) and the plaintiff’s

opposition (Document No. 17), it is ORDERED that the motion is DENIED WITHOUT

PREJUDICE.

        IT IS FURTHER ORDERED as follows:

         1.     The plaintiff shall conduct all discovery on his Monell claim no later than

January 15, 2021.

         2.     The defendant City shall produce to the plaintiff’s counsel defendant James

Yeager’s personnel file within two weeks of the date of this Order.

         3.     The City may renew its summary judgment motion no later than January 29,

2021.

         4.     If the plaintiff intends to withdraw his Monell claim, he shall file a stipulation

of withdrawal no later than January 15, 2021.


                                                     /s/ Timothy J. Savage
                                                     TIMOTHY J. SAVAGE, J.
